Citation Nr: 0415282	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service connected gunshot wound of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1966 to May 1968.

This appeal arises from a September 2000 rating decision of 
the Indianapolis, Indiana Regional Office (RO).  

By decision of the Board in April 2003, the veteran's claim 
of entitlement to a rating in excess of 20 percent for the 
left knee disability was denied.  The veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  This case is once again before the Board pursuant 
to a November 2003 order of the Court wherein the Board's 
April 2003 decision was vacated and the veteran's appeal was 
remanded to the Board for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The parties submitted a joint motion for remand in November 
2003, which identified additional evidentiary development 
that was needed prior to further adjudication of the 
veteran's claim.  In particular, the veteran must be afforded 
another VA examination to determine whether there is 
diagnostic evidence of left knee arthritis; whether metallic 
foreign bodies are present; whether the evidence demonstrates 
an injury to the vastus lateralis muscle; and whether the 
service connected gunshot wound affects another muscle group 
in addition to Muscle Group XI.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of all current 
disability resulting from the veteran's 
service connected gunshot wound of the 
left knee.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing to include an MRI of the left 
knee should be administered.  The 
examiner should provide complete clinical 
and diagnostic findings for the record to 
rate the veteran's disability.  Complete 
range of motion studies for the left knee 
should be provided.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left knee due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  The 
examiner must identify each muscle group 
that was injured as a result of the 
gunshot wound; provide complete 
information as to the type of injury, 
history and complaints, and objective 
findings for each injured muscle group in 
compliance with the criteria in 38 C.F.R. 
§ 4.56 to include indicating whether 
disability would be considered to be 
slight, moderate, moderately severe or 
severe in degree.  In this regard, the 
examiner should comment on the presence 
or absence of the cardinal signs and 
symptoms of muscle disability including 
loss of power, weakness, lowered 
threshold of fatigue, impairment of 
coordination and uncertainty of movement.  
In addition, the examiner must determine 
whether there is diagnostic evidence of 
left knee arthritis; whether metallic 
foreign bodies are present; whether there 
is evidence of loss of deep fascia or 
muscle substance on palpation; and 
whether there is evidence of an injury to 
the vastus lateralis muscle.  Each of the 
above rating criteria must be addressed 
by the examiner in the report of 
examination.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claims, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




